    Case 1:20-cv-00081-JRH-BKE Document 5 Filed 10/06/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


VANESSA THOMPSON,                         *
                                          *


            Plaintiff,                    *
                                          ★


    V.                                    *         CV 120-081
                                          ★


MERCHANTS CREDIT BUREAU, INC., *
                                          *


            Defendant.                    *



                                  ORDER




    Before     the    Court      is    Plaintiff's     Notice    of   Voluntary

Dismissal. (Doc. 4.)           Upon consideration, dismissal is proper

under   Federal    Rule   of    Civil    Procedure    41(a)(1)(A)(i) .    IT   IS

THEREFORE    ORDERED      that        Plaintiff's    claims     are   DISMISSED


WITHOUT PREJUDICE.        The Clerk is directed to CLOSE this case.


    ORDER    ENTERED      at    Augusta,      Georgia,   this            day   of

October, 2020.




                                        J. RAJ^L HALL,^CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT
                                              ;RN DISTRICT OF GEORGIA
